 1
 2
                                                              JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   CHARLOTTE A. GEIVETT,            ) Case No. CV 19-5131-DDP (SP)
                                      )
12                      Petitioner,   )
                                      )
13                v.                  )           JUDGMENT
                                      )
14   UNKNOWN,                         )
                                      )
15                      Respondent.   )
                                      )
16
17       Pursuant to the Order Summarily Dismissing Action,
18       IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
19
20 Dated: 8/28/2019
21
                                       _______________________________
22
                                       HONORABLE DEAN D. PREGERSON
23                                     UNITED STATES DISTRICT JUDGE
24
25
26
27
28
